                                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF NORTH CAROLINA
                                                        WESTERN DIVISION
                                                        NO. 3:93-CR-58-3BR
                                                        NO. 5:18-CV-606-BR

LYNDELL THOMAS,                                                   )
                                                                  )
                                      Petitioner,                 )
                                                                  )
                                v.                                )                     ORDER
                                                                  )
UNITED STATES OF AMERICA,                                         )
                                                                  )
                                      Respondent.                 )


              This matter is before the court on petitioner’s 25 December 2018 motion pursuant to 28

U.S.C. § 2255. (DE # 122.) Because petitioner has previously filed a § 2255 motion (see DE #

48-1), petitioner must first seek authorization from the Fourth Circuit Court of Appeals before

this court can consider the motion. 28 U.S.C. §§ 2244(b), 2255(h). The motion is DISMISSED

WITHOUT PREJUDICE. The court finds that petitioner has not made “a substantial showing of

the denial of a constitutional right,” 28 U.S.C. ' 2253(c)(2), and therefore, a certificate of

appealability is DENIED.

              This 7 January 2019.




                                                 

 

                                                        __________________________________ 

                                                                      W. Earl Britt
                                                                      Senior U.S. District Judge
